Exhibit 10.2

 

 

 

[g235791kci001.jpg]

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of November 14, 2013

 

among

 

TITAN MACHINERY INC.
a Delaware corporation,

as Borrower,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swing Line Lender and L/C Issuer

 

BANK OF AMERICA, N.A.

as Syndication Agent

 

COBANK,  ACB

as Documentation Agent

 

WELLS FARGO SECURITIES, LLC

Sole Lead Arranger and Sole Book Runner

 

 

 

 

--------------------------------------------------------------------------------


 

REVISED SCHEDULES

 

2.01

 

Lenders; Commitments; Percentage Shares

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“Second
Amendment”), dated as of November 14, 2013 (“Second Amendment Effective Date”),
is among TITAN MACHINERY INC., a Delaware corporation (“Borrower”), the several
financial institutions party to this Second Amendment as Lenders, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent, Swing Line Lender and L/C Issuer.  Capitalized terms not
otherwise defined herein shall have the meaning assigned to them in the Credit
Agreement (as hereinafter defined).

 

RECITALS

 

WHEREAS Borrower, Administrative Agent, Lenders, Swing Line Lender, and
L/C Issuer are parties to that certain Amended and Restated Credit Agreement
dated March 30, 2012, as amended by that certain First Amendment to Amended and
Restated Credit Agreement dated as of December 4, 2012 (as further amended from
time to time, the “Credit Agreement”) and, as applicable, the other Loan
Documents, pursuant to which Lenders have made available to Borrower certain
extensions of credit referenced therein on the terms and conditions contained
therein; and

 

WHEREAS Borrower has requested that Administrative Agent and Lenders
(a) increase the Aggregate Working Capital Commitments by $37,500,000.00,
(b) modify certain financial covenants, and (c) further modify the Credit
Agreement on the terms and conditions contained herein; and

 

WHEREAS the Administrative Agent and Lenders have agreed to modify the Credit
Agreement on the terms and conditions contained herein;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties agree as
follows:

 

AGREEMENT

 

ARTICLE I — MODIFICATIONS & CONSENTS

 

SECTION 1.1                                   MODIFICATIONS TO CREDIT AGREEMENT

 

As of the Second Amendment Effective Date (except for Sections 1.1.1 and 1.1.5),
the following sections of the Credit Agreement are hereby modified as follows:

 

1.1.1       Effective as of October 31, 2013, the definition of “Consolidated
Fixed Charge Coverage Ratio” in Section 1.01 of the Credit Agreement is hereby
deleted in its entirety and the following is substituted therefor:

 

2

--------------------------------------------------------------------------------


 

“Consolidated Fixed Charge Coverage Ratio” means, as of the last day of a fiscal
quarter, for the period consisting of the four consecutive Fiscal Periods ending
on such date, subject to Section 1.02(h), the ratio of:  (a) the sum for such
period of (without duplication):  (i) Consolidated EBITDAR; minus (ii) all
payments in cash for taxes related to income made by Borrower and its
Subsidiaries; minus (iii) Capital Expenditures actually made in cash by Borrower
and its Subsidiaries (net of any insurance proceeds, condemnation awards or
proceeds relating to any financing with respect to such expenditures); minus
(iv) Restricted Payments paid in cash by Borrower; to (b) the sum for such
period of (without duplication):  (i) the cash portion of Consolidated Interest
Expense; plus (ii) Consolidated Rent Expense; plus (iii) without duplication,
all required (scheduled and mandatory) repayments of Debt (including with
respect to Debt that is a capital lease).

 

1.1.2       The definition of “Floorplan Maturity Date” in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and the following is
substituted therefor:

 

“Floorplan Maturity Date” means the earliest of:  (a) August 31, 2018, or if
applicable, any extension thereof pursuant to Section 2.16; (b) the date of the
termination of the Aggregate Floorplan Commitments pursuant to Section 2.06; and
(c) the date of the termination of the Aggregate Floorplan Commitments and of
the obligation of L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

 

1.1.3       The definition of “Working Capital Maturity Date” in Section 1.01 of
the Credit Agreement is hereby deleted in its entirety and the following is
substituted therefor:

 

“Working Capital Maturity Date” means the earliest of:  (a) August 31, 2018 or
if applicable, any extension thereof pursuant to Section 2.16; (b) the date of
the termination of the Aggregate Working Capital Commitments pursuant to
Section 2.06; and (c) the date of the termination of the Aggregate Working
Capital Commitments and of the obligation of L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

 

1.1.4       Section 2.14(a) of the Credit Agreement is hereby deleted in its
entirety and the following is substituted therefor:

 

(a)           Increase in Aggregate Commitments Generally.  So long as no
Default has occurred and is continuing or would result therefrom and the
Aggregate Commitments have not been voluntarily reduced, upon notice to
Administrative Agent, at any time after December 1, 2013 but prior to the
Working Capital Maturity Date, Borrower may request one or more Additional
Working Capital Commitments or one or more Additional Floorplan Commitments;
provided that:  (i) after giving effect to any such addition, the maximum
aggregate amount of Additional Working Capital Commitments and Additional
Floorplan Commitments that have been added pursuant to this Section 2.14 from
and after December 1, 2013 shall not exceed $87,500,000; (ii) any such addition
shall be in an aggregate amount of $10,000,000.00 or any whole multiple of
$1,000,000.00 in excess thereof (provided that such amount may be less than
$10,000,000.00 if such amount represents all remaining availability under the
aggregate limit in respect of Additional Working Capital Commitments and
Additional Floorplan Commitments set forth in clause (i) of this proviso);
(iii) Borrower may request a maximum total of three (3)

 

3

--------------------------------------------------------------------------------


 

increases under this section and (iv) no Lender shall be required to participate
in the Additional Working Capital Commitments or Additional Floorplan
Commitments.

 

1.1.5       Effective as of October 31, 2013, Sections 6.12(a) and (b) of the
Credit Agreement are hereby deleted in their entirety and the following are
substituted therefor:

 

(a)           Consolidated Net Leverage Ratio.  Borrower shall maintain, (a) as
at the end of the Fiscal Period ending October 31, 2013, a Consolidated Net
Leverage Ratio not greater than 3.75 : 1.00, (b) as at the end of each Fiscal
Period beginning with the Fiscal Period ending January 31, 2014 through the
Fiscal Period ending October 31, 2014, a Consolidated Net Leverage Ratio not
greater than 3.50 : 1.00, (c) as at the end of the Fiscal Period ending
January 31, 2015, a Consolidated Net Leverage Ratio not greater than 3.25 :
1.00, and (d) as at the end of each Fiscal Period from and after the Fiscal
Period ending April 30, 2015, a Consolidated Net Leverage Ratio not greater than
3.00 : 1.00.

 

(b)           Consolidated Fixed Charge Coverage Ratio.  Borrower shall
maintain, (a) as at the end of each Fiscal Period beginning with the Fiscal
Period ending October 31, 2013 through the Fiscal Period ending January 31,
2014, a Consolidated Fixed Charge Coverage Ratio not less than 1.15 : 1.00,
(b) as at the end of each Fiscal Period beginning with the Fiscal Period ending
April 30, 2014 through the Fiscal Period ending October 31, 2014, a Consolidated
Fixed Charge Coverage Ratio not less than 1.20 : 1.00, and (c) as at the end of
each Fiscal Period from and after the Fiscal Period ending January 31, 2015, a
Consolidated Fixed Charge Coverage Ratio not less than 1.25 : 1.00.

 

1.1.6       Schedule 2.01 to the Credit Agreement is hereby deleted in its
entirety and replaced with the corresponding Schedule attached to this Second
Amendment.

 

SECTION 1.2                                   INCREASED COMMITMENTS

 

1.2.1       On the Second Amendment Effective Date, the Aggregate Working
Capital Commitments are increased to $112,500,000.00.

 

1.2.2       On and after the Second Amendment Effective Date, the Commitments of
each Lender shall be adjusted as set forth on Schedule 2.01 to this Second
Amendment.

 

ARTICLE II — COVENANTS

 

SECTION 2.1                                   EXPENSES

 

Borrower shall pay all reasonable expenses and costs of Administrative Agent
(including, without limitation, the reasonable attorney fees and expenses of
counsel for Administrative Agent) in connection with the preparation,
negotiation, execution and approval of this Second Amendment and any and all
other documents, instruments and things contemplated hereby, whether or not such
transactions are consummated, together with all other reasonable expenses and
costs incurred by Administrative Agent chargeable to Borrower pursuant to the
terms of the Credit Agreement which are unpaid at such time.

 

4

--------------------------------------------------------------------------------


 

ARTICLE III — CONDITIONS TO SECOND AMENDMENT; GENERAL PROVISIONS

 

SECTION 3.1                                   CONDITIONS PRECEDENT

 

3.1.1       This Second Amendment and the transactions contemplated herein are
expressly conditioned upon the satisfaction by Borrower of the following
conditions, all in the sole but reasonable discretion of the Administrative
Agent:

 

(a)           Borrower shall have delivered to Administrative Agent such
certificates of resolutions or other action, incumbency certificates or other
certificates of Responsible Officers of Borrower as Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with the Loan Documents to which Borrower is a party, each in form
and substance reasonably acceptable to Administrative Agent;

 

(b)           No Material Adverse Effect shall have occurred since Closing;

 

(c)           No Default or Event of Default shall have occurred and be
continuing; and

 

(d)           Borrower shall have paid all amounts owed to Administrative Agent
and Lenders in connection with this Second Amendment.

 

3.1.2       Without limiting the foregoing, the effectiveness of this Second
Amendment shall be conditioned on receipt by Administrative Agent of the consent
of all Lenders.

 

SECTION 3.2                                   RATIFICATION; ESTOPPEL;
REAFFIRMATION

 

3.2.1       Borrower hereby reaffirms and ratifies the Credit Agreement and
other Loan Documents, as amended, modified and supplemented hereby.

 

3.2.2       Borrower hereby reaffirms to Administrative Agent and to each
Lending Party that each of the representations, warranties, covenants and
agreements set forth in the Credit Agreement and the other Loan Documents with
the same force and effect as if each were separately stated herein and made as
of the date hereof except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct on and as of such earlier date.

 

3.2.3       Borrower further represents and warrants that, as of the date
hereof, it has no counterclaims, defenses or offsets of any nature whatsoever to
the Obligations or any of the Loan Documents and that as of the date hereof no
unwaived Default or Event of Default by Borrower, Administrative Agent or any
Lending Party has occurred or exists under any of the Loan Documents.

 

3.2.4       Borrower hereby ratifies, affirms, reaffirms, acknowledges, confirms
and agrees that the Credit Agreement and other Loan Documents, as amended,
modified and supplemented hereby by this Second Amendment, represent the valid,
binding, enforceable and collectible obligations of Borrower

 

5

--------------------------------------------------------------------------------


 

except to the extent enforceability may be limited by bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally and by
equitable principles.

 

3.2.5       Borrower hereby affirms, acknowledges and confirms that the
provisions of this Second Amendment shall be a part of the Credit Agreement and
Loan Documents for all purposes.

 

3.2.6       Borrower affirms and acknowledges that the recitals to this Second
Amendment are true and accurate and are hereby incorporated into this Second
Amendment.

 

SECTION 3.3                                   RELEASE

 

Borrower does hereby release, remise, acquit and forever discharge
Administrative Agent and Lenders and Administrative Agent and Lenders’
employees, agents, representatives, consultants, attorneys, fiduciaries,
servants, officers, directors, partners, predecessors, successors and assigns,
subsidiary corporations, parent corporation, and related corporate divisions
(all of the foregoing hereinafter called the “Released Parties”), from any and
all action and causes of action, judgments, executions, suits, debts, claims,
demands, liabilities, obligations, damages and expenses of any and every
character, known or unknown, direct and/or indirect, at law or in equity, of
whatsoever kind or nature, whether heretofore or hereafter arising, for or
because of any matter or things done, omitted or suffered to be done by any of
the Released Parties prior to and including the date of execution hereof, and in
any way directly or indirectly arising out of or in any way connected to this
Second Amendment, the Credit Agreement and the other Loan Documents, except, in
each case, to the extent of the gross negligence or willful misconduct of the
Released Parties (all of the foregoing hereinafter called the “Released
Matters”).  Borrower acknowledges that the agreements in this paragraph are
intended to be in full satisfaction of all or any alleged injuries or damages
arising in connection with the Released Matters.  Borrower represents and
warrants to Administrative Agent and the Lenders that it has not purported to
transfer, assign or otherwise convey any right, title or interest of Borrower in
any Released Matter to any other Person and that the foregoing constitutes a
full and complete release of all Released Matters.

 

SECTION 3.4                                   TIME OF THE ESSENCE

 

Time is of the essence of the Second Amendment, the Credit Agreement and Loan
Documents.

 

SECTION 3.5                                   GOVERNING LAW; JURISDICTION; ETC.

 

3.5.1       GOVERNING LAW.  THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

 

3.5.2       SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECOND
AMENDMENT OR ANY OTHER LOAN

 

6

--------------------------------------------------------------------------------


 

DOCUMENT TO WHICH EACH IS A PARTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH STATE COURTS OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURTS.  EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS SECOND AMENDMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS SECOND AMENDMENT OR ANY OTHER LOAN DOCUMENT AGAINST
ANY OTHER PARTY OR ANY OF ITS PROPERTIES IN THE COURTS OF ANY OTHER
JURISDICTION.

 

3.5.3       WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS SECOND AMENDMENT OR ANY OTHER LOAN DOCUMENT
IN ANY COURT REFERRED TO IN SECTION 3.5.2.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

3.5.4       SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE
CREDIT AGREEMENT.  NOTHING IN THIS SECOND AMENDMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

SECTION 3.6                                   COUNTERPARTS; SEVERABILITY

 

3.6.1       This Second Amendment may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.

 

3.6.2       If any term or provision of this Second Amendment, or the
application thereof to any person or circumstances, shall, to any extent, be
invalid or unenforceable, the remainder of this Second Amendment, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Second Amendment shall be valid and
shall be enforced to the fullest extent permitted by law.

 

SECTION 3.7                                   WAIVER OF RIGHT TO JURY TRIAL

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM.  EACH OF THE PARTIES HERETO
REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL ON SUCH
MATTERS.  IN THE EVENT OF LITIGATION, A COPY OF THIS SECOND AMENDMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

7

--------------------------------------------------------------------------------


 

SECTION 3.8                                   FINAL EXPRESSION

 

THIS WRITTEN AGREEMENT IS THE FINAL EXPRESSION OF THE SECOND AMENDMENT TO THE
CREDIT AGREEMENT AMONG THE PARTIES HERETO AS THE SAME EXISTS TODAY AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF ANY PRIOR OR CONTEMPORANEOUS ORAL AGREEMENT
BETWEEN THE PARTIES HERETO.

 

BY SIGNING BELOW, THE PARTIES HERETO HEREBY AFFIRM THAT THERE IS NO UNWRITTEN
ORAL CREDIT AGREEMENT BETWEEN THEMSELVES WITH RESPECT TO THE SUBJECT MATTER OF
THIS SECOND AMENDMENT OR OF THE CREDIT AGREEMENT GENERALLY.

 

[SIGNATURE PAGES FOLLOW]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first written above.

 

BORROWER:

 

TITAN MACHINERY INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Ted O. Christianson

 

Name:

Ted O. Christianson

 

Title:

Treasurer

 

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT, L/C ISSUER AND SWING LINE LENDER:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as Administrative Agent, L/C Issuer and Swing
Line Lender

 

 

 

 

 

By:

/s/ Mark T. Lundquist

 

Name:

Mark T. Lundquist

 

Title:

Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

a national banking association, as a Lender

 

 

 

 

 

By:

/s/ Mark T. Lundquist

 

Name:

Mark T. Lundquist

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

COBANK,  ACB

 

 

By:

/s/ Kathleen M. Roberts

 

Name:

Kathleen M. Roberts

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

BANK OF AMERICA, N.A.

 

 

By:

/s/ Don Stafford

 

Name:

Don Stafford

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

BANK OF THE WEST
a California banking corporation

 

 

By:

/s/ Ryan Manson

 

Name:

Ryan Manson

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

BREMER BANK, N.A.

 

 

By:

/s/ Wesley Will

 

Name:

Wesley Will

 

Title:

President - Lisbon

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

COMERICA BANK

 

 

By:

/s/ Dan Walker

 

Name:

Dan Walker

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

BMO HARRIS BANK N.A.

 

 

By:

/s/ Wesley M. Anderson

 

Name:

Wesley M. Anderson

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

LENDERS; COMMITMENTS; PERCENTAGE SHARES

 

FLOORPLAN LOANS

 

Lender

 

Commitment Amount

 

Percentage Share

 

Wells Fargo Bank, N.A.

 

$

120,000,000.00

 

34.290000000

%

Bank of America, N.A.

 

$

86,250,000.00

 

24.640000000

%

CoBank, ACB

 

$

52,500,000.00

 

15.000000000

%

Bank of the West

 

$

30,000,000.00

 

8.570000000

%

Comerica Bank

 

$

26,250,000.00

 

7.500000000

%

Bremer Bank, N.A.

 

$

15,000,000.00

 

4.290000000

%

BMO Harris Bank N.A.

 

$

20,000,000.00

 

5.710000000

%

TOTAL

 

$

350,000,000.00

 

100.000000000

%

 

WORKING CAPITAL LOANS

 

Lender

 

Commitment Amount

 

Percentage Share

 

Wells Fargo Bank, N.A.

 

$

40,000,000.00

 

35.555555556

%

Bank of America, N.A.

 

$

28,750,000.00

 

25.555555556

%

CoBank, ACB

 

$

17,500,000.00

 

15.555555556

%

Bank of the West

 

$

10,000,000.00

 

8.888888889

%

Comerica Bank

 

$

8,750,000.00

 

7.777777778

%

Bremer Bank, N.A.

 

$

5,000,000.00

 

4.444444444

%

BMO Harris Bank N.A.

 

$

2,500,000.00

 

2.222222222

%

TOTAL

 

$

112,500,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------